    Case 1:20-cv-00030-JRH-BKE Document 23 Filed 03/02/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


VAUGHN AUSTIN VERDI,                       *
                                           "k


        Plaintiff,                         *
                                           *


             V.                            *                 CV 120-030
                                           *


INVESTIGATOR LUCAS GRANT, et               *
al.,
                                           *


        Defendants.                        *




                                     ORDER




       Before     the   Court   is   the        Parties'    joint   stipulation   of

dismissal with prejudice.            (Doc. 22.)            All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1)(A)(ii).

       IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.      The     Clerk is   directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.^
       ORDER ENTERED at Augusta, Georgia, this                            of March,

2021.



                                      J."^"HTOpAt^HAL          CAiEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      ^SOUTHERN DISTRICT OF GEORGIA
